



Exhibit 10.30


DESCRIPTION OF ANNUAL INCENTIVE MATRIX PROGRAM


The Company does not have a formal plan document describing the terms and
conditions of the annual incentive matrix award its executives are eligible to
receive. However, as described in the Company's Annual Proxy Statement, the
Compensation Committee of the Board of Directors approves the incentive award
arrangements for the Company's executives, including each individual's incentive
award target payout. The Company's executives may receive annual incentive award
payments based on the Company's attainment of pre-established financial goals
and each executive's performance relative to pre-established individual
goals. In establishing awards, the Compensation Committee utilizes financial
metrics, which may include, but not be limited to, the Company's revenue growth,
operating income margin increase, and cash flow (both operating and available
cash flow). The Compensation Committee also establishes goals based on
enterprise performance, segment performance or strategic business unit
performance or a combination thereof, depending on the executive's position and
responsibilities. The amount of such annual award cannot exceed 200% of the
target award established for each individual by the Compensation Committee and,
with respect to the Chief Executive Officer (the “CEO”), the Chief Financial
Officer (the “CFO”) and the three most highly compensated executive officers
other than the CEO and CFO is also subject to the maximum amount payable under
the annual pool created for such individuals by the Senior Executive Performance
Plan to the extent applicable. The Compensation Committee may exercise its
discretionary authority to make downward adjustments to any payouts earned.
Discretionary awards up to 30% may also be made by the Compensation Committee in
the event that corporate financial goals are not met.



